                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

VAN JENKINS,

            Plaintiff,                            Civil No. 4:19-cv-10738
v.                                                Hon. Matthew F. Leitman

ACCESS SECUREPAK, CO., ET AL.,

          Defendants.
__________________________________________________________________/

      ORDER DISMISSING PLAINTIFF’S COMPLAINT (ECF No. 2)
        WITHOUT PREJUDICE AND GRANTING PLAINTIFF
                      LEAVE TO AMEND


                                        I

      Plaintiff Van Jenkins is an inmate at the Parnall Correctional Facility in

Jackson, Michigan. Jenkins filed this action on January 29, 2019. (See Transfer

Order, ECF No. 3, PageID.66.) The Court thereafter waived Jenkins’ prepayment

of the filing fee under 28 U.S.C. § 1915(a)(1). (See Order Waiving Prepayment, ECF

No. 5.)

      Jenkins’ Complaint appears to name four Defendants: (1) Pam Mueller,

Manager for Access Securepak Company, (2) Access Securepak Company

(“Securepak”), (3) the Michigan Department of Corrections (“MDOC”), and (4)

Melody A.P. Wallace, Litigation Coordinator for the Michigan Department of

Corrections. (See Compl., ECF No. 2.) Jenkins asserts that Securepak is a private


                                        1
contractor that provides a means for friends or family members to send packages to

inmates in the MDOC. (See id.) Jenkins claims that an unidentified friend or family

member purchased an $86.93 care package for him through Securepak on August

29, 2018. (See id. at PageID.26.) Jenkins says that on September 7, 2018, his

correctional facility returned the package to Securepak for an unknown reason. (See

ECF No. 2-1, PageID.45.) Jenkins contends that Securepak then issued the sender

a refund of the purchase price on September 14, 2018. (See id.) Jenkins alleges that

the Defendants deprived him of property without due process of law when they

returned the package to sender without giving him notice or an opportunity to be

heard. (See Compl., ECF No. 2, PageID.24.) Jenkins seeks an award of money

damages against the Defendants. (See id. at PageID.25, 27, 35.1)

                                          II

      On March 21, 2019, the Court conducted an initial screening of Jenkins’

Complaint and entered an order requiring Jenkins to show cause why the Complaint

should not be summarily dismissed (the “Show Cause Order”). (Show Cause Order,




1
  The Court had difficulty discerning the precise nature of the relief sought by
Jenkins. The form Complaint filed by Jenkins contained a line on which Jenkins
was supposed to identify the relief sought. (See Compl., ECF No. 2, PageID.25.)
On that line, Jenkins indicated that he identified the relief sought in the attachments
to the Complaint. (See id.) In the attachments and form Complaint, Jenkins appears
to indicate that he is seeking money damages. (See, e.g., id. at PageID.25, 27.)

                                          2
ECF No. 6.) The Show Cause Order identified two apparent flaws in Jenkins’

claim.

         First, the Court noted that Jenkins failed to allege that Defendants Mueller and

Securepak were involved in the alleged deprivation of his constitutional rights. (Id.

at PageID.75.) Accordingly, the Court directed Jenkins to show cause why Mueller

and Securepak “should not be dismissed for [Jenkins’] failure to allege that they

were actively engaged in unconstitutional conduct.” (Id.)

         Second, the Court noted that Jenkins did not allege what may be an essential

element of his due process claim: namely, that the MDOC did not afford Jenkins an

adequate post-deprivation remedy. The Court explained that such an allegation

may be required by the Supreme Court’s decision in Parratt v. Taylor, 451 U.S. 527

(1981), overruled in part by Daniels v. Williams, 474 U.S. 327 (1986), and by several

decisions of the United States Court of Appeals for the Sixth Circuit interpreting

Parratt. (See id. at PageID.75–76.) The Court ordered Jenkins to show cause why

his Complaint should not be dismissed for failing to satisfy the Parratt doctrine. (See

id.)

                                            III

         Jenkins has submitted several filings since the Court’s Show Cause Order.

(See ECF Nos. 9–13.)          Jenkins’ filings are difficult to follow and generally

unresponsive to the Show Cause Order. The Court has carefully review the filings



                                             3
and has reviewed Jenkins’ Complaint again. For the reasons explained below,

Jenkins’ Complaint is DIMISSED WITHOUT PREJUDICE.

      First, upon additional review of the matter (and although not mentioned in the

Show Cause Order), the Court has concluded that Jenkins’ Complaint against the

MDOC must be dismissed. The MDOC is “immune from suit under the Eleventh

Amendment.” Harrison v. Michigan, 722 F.3d 768, 771 (6th Cir. 2013). “The

Eleventh Amendment generally bars a suit for money damages brought in federal

court against a state . . . . Because sovereign immunity extends to ‘state

instrumentalities,’ and the MDOC is ‘an arm of the State of Michigan,’ the MDOC

is entitled to sovereign immunity” against a § 1983 claim for money damages.

McCoy v. Michigan, 369 F. App’x 646, 653 (6th Cir. 2010) (citations omitted).

Jenkins therefore may not sue the MDOC for money damages.

      Second, Jenkins’ Complaint against Defendants Mueller and Securepak must

be dismissed.   Jenkins’ filings in response to the Show Cause Order do not

demonstrate or contend that Mueller and Securepak “were actively engaged in

unconstitutional conduct.” (Show Cause Order, ECF No. 6, PageID.75.)

      Third, upon additional review of the matter (and although not mentioned in

the Show Cause Order), the Court concludes that Jenkins’ Complaint against

Defendant Wallace must be dismissed. Jenkins has not sufficiently alleged that




                                         4
Wallace participated in the allegedly unconstitutional conduct – i.e., the return of the

package to Securepak without due process.

      For all of the reasons explained above, Jenkins has not stated viable claims

against any of the Defendants. Accordingly, IT IS HEREBY ORDERED that

Jenkins’ Complaint (ECF No. 2) is DISMISSED WITHOUT PREJUDICE.

                                          IV

      The Court will grant Jenkins leave to file an Amended Complaint. In the

Amended Complaint, Jenkins should take care to name as defendants those

individuals who were directly involved in the alleged return of his package to

Securepak and/or who were directly involved in any other alleged violation of his

constitutional rights.    Moreover, Jenkins should allege specific facts in his

Amended Complaint showing how each person he chooses to name as a defendant

was personally involved in the return of his package and/or otherwise violated his




                                           5
constitutional rights.2 Jenkins shall not seek money damages from the MDOC in

the Amended Complaint.

        Jenkins shall file his Amended Complaint by not later than November 12,

2019.

        IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: September 12, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 12, 2019, by electronic means and/or
ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




2
   Jenkins claims that “Defendants have refused to disclose[] relevant records
involving the [Securepak] store items order.” (First Mot. for Relief from Summ. J.,
ECF No. 10, PageID.150.) But Jenkins need not present such records to the Court
at this stage. Rather, Jenkins’ Amended Complaint need only allege sufficient
factual matter that, if accepted as true, states a plausible claim to relief. See Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). The Court again wishes to emphasize to Jenkins that his task at this stage
is to present specific factual allegations – based upon his personal knowledge and/or
upon information and belief – showing how each defendant violated his
constitutional rights. Jenkins does not need to present evidence or documents
supporting his claims at this point. Moreover, Jenkins has no right to discovery of
documents or records at this stage.

                                            6
